Citation Nr: 0532452	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
(claimed as due to Gulf War service) including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to assignment of an initial evaluation in 
excess of 30 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Fargo, North Dakota, which granted service 
connection for a depressive disorder and assigned an initial 
evaluation of 30 percent, denied service connection for 
hemorrhoids, and denied other disorders that were not 
appealed.  The RO also issued a rating decision in August 
2003, which denied service connection for fibromyalgia 
(claimed as due to Gulf War service) including as due to an 
undiagnosed illness.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for fibromyalgia 
(claimed as due to Gulf War service) including as due to an 
undiagnosed illness and for hemorrhoids, and an initial 
evaluation greater than 30 percent for a depressive disorder; 
all reasonable development necessary for the disposition of 
the appeal of the claims has been completed.

2.  Service medical records are negative for any 
findings attributed to fibromyalgia or chronic fatigue 
disease; there is not competent evidence that shows a 
current diagnosis of fibromyalgia, chronic fatigue 
syndrome, or an undiagnosed illness characterized by 
signs and symptoms involving fatigue, headaches, joint 
pain, and the respiratory system.

3.  Service medical records are negative for any 
findings pertaining to hemorrhoids; there is no 
competent opinion that shows the veteran's hemorrhoids 
are related to service.

4.  The veteran's depressive disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms of some mild 
depression; it is not productive of reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, anxiety, 
suspiciousness, or chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia (claimed as due to 
Gulf War service), including as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

2.  Service connection for hemorrhoids is not warranted.   
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  The criteria for assignment of an initial evaluation in 
excess of 30 percent for a depressive disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9434 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in September 2002, one month 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the first three requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that it (1) informs the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence the claimant is expected 
to provide; and (3) informs the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf.  Although the October 2002 letter did not request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)," a second VCAA notice dated 
in July 2004 requests that the veteran provide any 
information or evidence in his possession pertaining to his 
claim.  As such, the fourth requirement is satisfied.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the October 2002 
and August 2003 rating decisions, the August 2001 Statement 
of the Case (SOC), and the August 2005 Supplemental SOC 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  He was advised 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio V. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records.  VA afforded the 
veteran VA medical examination, which addressed the pertinent 
rating criteria for a depressive disorder, and addressed the 
nature and etiology of the veteran's claimed fibromyalgia and 
hemorrhoids.  The evaluations are adequate for rating 
purposes and there is sufficient medical evidence of record 
to make decisions on the claims on appeal.  There is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. §5103A.(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Signs and symptoms, which may be manifestations of 
undiagnosed illness, include signs or symptoms involving 
fatigue, headaches, joint pain, and the respiratory system.  
38 C.F.R. § 3.317(b)(1), (3), (10).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in equipoise or in 
support of the claim, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

The veteran's service-connected depressive disorder is 
initially evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (Major depressive disorder).

Under Diagnostic Code 9434, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
VA Form 646(s) and Informal Hearing Presentation, Social 
Security Administration records, VA records for treatment 
from 2001 to 2003, and VA examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service Connection for Fibromyalgia

A review of the record indicates that service connection for 
fibromyalgia (claimed as due to Gulf War service), including 
as due to an undiagnosed illness, is not warranted in this 
case.  VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  (The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.)  

In order to be considered for service connection, a claimant 
must first have a disability.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Competent evidence from a VA 
examination in September 2002 shows that after taking a 
thorough medical history from the veteran and performing a 
complete general medical examination, the examiner concluded 
that the veteran's symptoms of chronic fatigue syndrome, such 
as muscle pain, muscle joint pain, headaches, unrefreshed 
sleep, poor concentration/memory are more likely related to 
his depression and anxiety than chronic fatigue.  The VA 
examiner in July 2003 opined that the veteran does not meet 
the criteria for fibromyalgia since he lacked pressure 
points, noting that only two of 18 pressure points were 
involved.  During the examination he also noted that the 
lumbar spine, knees, and shoulders showed no evidence of 
pain, fatigability, incoordination, or loss of motion.  He 
concluded with regard to joint pain that the veteran 
demonstrated no real evidence of reduced range of motion and 
interpretation of x-rays indicated no degenerative changes.  
Although the July 2003 VA examiner concluded that the 
veteran's headaches at least as likely as not were 
attributable to stress and sinuses, he characterized the 
veteran's chronic fatigue as episodic after living in his car 
or possibly related to sleep apnea.  In no way did the 
examiner attribute these symptoms to an undiagnosed illness.  
Thus, either the veteran's array of symptoms were attributed 
to established diagnoses, e.g., depression, or they were 
attributed to his circumstances, e.g., living in a car.  
There is no competent evidence of an undiagnosed illness.  
The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for fibromyalgia 
(claimed as due to Gulf War service), including as due to an 
undiagnosed illness, because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, service 
connection for fibromyalgia (claimed as due to Gulf War 
service), including as due to an undiagnosed illness, is not 
warranted.

Service Connection for Hemorrhoids

The evidence in this matter fails to demonstrate that service 
connection for hemorrhoids is warranted.  Service medical 
records are negative for any findings pertaining to 
hemorrhoids and there is no competent evidence that the 
veteran's current hemorrhoids disability is linked to his 
service.  The only evidence of any link is the veteran's own 
report of a history of hemorrhoids, which he initially 
asserted in his claim and he subsequently reported to a VA 
clinician in February 2002.  At that time, he stated that he 
had hemorrhoids while in Germany and was advised to have 
surgery.  He also reported that his hemorrhoids used to be 
much worse than they currently are.  Yet, the veteran did not 
file a claim for service connection or, more importantly, 
seek any treatment until the latter part of 2001, 
approximately nine years after he left the service.  The 
veteran has also asserted that service medical records are 
missing.  In this regard, the Board observed that service 
medical records include outpatient entries from the U.S. Army 
Hospital in Ausburg from 1989 and 1990, and also contain 
notes and reports from as late as June 1992, a few months 
before the veteran's discharge.  The veteran did not assert 
that he had any inpatient treatment for hemorrhoids, records 
thereof which might possibly be maintained separately from 
his outpatient records.  Thus, the totality of the 
circumstances indicates that the veteran's assertion that 
service medical records are missing has little probative 
value.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence").  Consequently, the Board concludes that the 
evidence preponderates against a finding of service 
incurrence of hemorrhoids.  Absent evidence of service 
incurrence of hemorrhoids or continuity of symptoms from 
service, the Board concludes that the preponderance of the 
evidence is against the claim and service connection for 
hemorrhoids is not warranted.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. 49 (1990); Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).  
  
Initial Evaluation for Depressive Disorder

A review of the record indicates that an evaluation in excess 
of 30 percent is not warranted for the service-connected 
depressive disorder.  The Board notes at the outset that 
consideration has been given to the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether the 
veteran is entitled to a higher rating for his depressive 
disorder for any period of time based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A review of the evidence indicates that the veteran does not 
meet the criteria for a higher evaluation for any stage 
during the period of time in question.

Subjectively, the veteran reported a lot of feelings of anger 
especially with authority figures and depression.  Objective 
evidence reflects that the veteran's depressive disorder is 
manifested by symptomatology including occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a mild depressed mood, and as discussed 
further below, there is impairment due to a nonservice-
connected personality disorder.  The veteran shows no 
symptoms of suspiciousness, panic attacks, chronic sleep 
impairment, or significant memory loss.  His speech was found 
to be organized, logical, and fluent on each occasion he 
underwent VA examination.  While his judgment and insight 
were considered poor by the July 2003 examiner and some 
disturbance of motivation and mood were discerned, these 
symptoms were greatly influenced by a nonservice-connected 
disability according to the July 2003 VA examiner.  

The Board notes that the veteran's Global Assessment Scale 
score (GAF) was 50 when he underwent a VA compensation and 
pension examination (C&P examination) in July 2003.  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Arguably, the 
veteran's history of a gambling problem would be an 
appropriate example of a serious symptom.  Also, the evidence 
shows the veteran has no friends and little or no 
relationship with family.  The difficulty with the veteran's 
claim does not lie completely in the presence or absence of 
symptomatology, the impediment is that the VA examiner 
indicated that most of the veteran's problems stem from a 
personality disorder, not the service-connected depressive 
disorder.  The veteran is not service connected for any 
personality disorder, nor could he be.  38 C.F.R. § 4.9 
(2005).  The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  To the extent that 
some symptoms cannot be sorted out, reasonable doubt should 
be resolved in the veteran's favor.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.)  The Board finds in this case 
that the VA examiner's statement that most of the veteran's 
difficulties are attributed to a personality disorder is 
sufficiently strong and clear to find that his symptoms of a 
depressive disorder do not warrant a rating of 50 percent.  
This conclusion is bolstered further by the examiner's 
comment that the veteran "is really not meeting diagnostic 
criteria for other than some mild chronic depression." 
(Italics added.)  In summary, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for a depressive disorder and the claim must be 
denied.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F.3d 1361 
(Fed. Cir. 2001).  

The evidence presents no record of extraordinary factors, 
such that the service-connected depressive disorder has 
markedly interfered with the veteran's employment or has 
required frequent hospitalizations.  A review of the record 
indicates that the veteran is currently unemployed and has 
subjectively complained that he is unable to work due to his 
depressive disorder.  Notwithstanding his complaints and two 
thorough VA mental health examinations, there is no objective 
evidence to indicate marked interference with employment.  
Furthermore, there is no record of any hospitalizations for 
treatment of the depressive disorder.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1) for any of 
these disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for fibromyalgia (claimed as due to Gulf 
War service), including as due to an undiagnosed illness, is 
denied.

Service connection for hemorrhoids is denied.

Assignment of an initial evaluation in excess of 30 percent 
for a depressive disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


